DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the applicant’s amendment received 07/11/2022. The amendments made to the claims do not place the application in condition for allowance for the reasons set forth below. Claims 1-20 are pending.
Response to Arguments
The amendments made to claims 8, 9, and 17 are sufficient to overcome the previous objections.
Applicant's arguments filed 07/11/2022 have been fully considered but they are not persuasive. Applicant first argues Lund-Clausen fails to disclose that the tractor is configured to invert by rolling over the distal end of the catheter when a first end of the tractor is pulled proximally within the catheter, since it is the counteracting forces of the tractor that causes it to invert, not a rolling over the distal opening, i.e., the tractor contacts the distal opening which imparts forces which cause the tractor to invert as it is pulled within the lumen of the catheter. Examiner respectfully disagrees. Figure 1 clearly illustrates the tractor (14 or 34) contacting the distal opening of the catheter (12 or 32) and here, if the tractor is pulled proximally within the catheter, the tractor would invert by rolling over the distal end of the catheter. Furthermore, Figure 2 illustrates the tractor is inverting by rolling over the distal end of the catheter when a first end of the tractor is pulled proximally within the catheter. It is noted that the claims do not require that the tractor contact the distal opening which imparts forces which cause the tractor to invert as it is pulled within the lumen of the catheter as argued by the aplicant. It is further noted that Figure 2 illustrates the tractor contacts the distal opening of the catheter.
The Applicant also argues Lund-Clausen fails to disclose the tractor collapses radially under an axial compression of less than 200g of force when inverting, since Figures 1 and 4 illustrate the tractor being collapsed radially by the catheter. Examiner respectfully disagrees. Although the catheter prevents inverting portion 16 or 36 of the tractor from expanding outward in Figure 1 or 4, the catheter is not applying an axial “compression,” but instead is simply surrounding inverting portion 16 or 36 of the tractor. Furthermore, since the tractor is not being pulled proximally in Figure 1 or 4, the tractor is sufficiently soft such that, without support from the catheter, the tractor collapses radially under an axial compression of less than 200g of force when inverting (Figures 1 and 4 illustrating portion 16 or 36 collapsing radially under 0g axial compression, in other words when not pulled proximally, thus is sufficiently soft to collapse radially under an axial compression of less than 200g of force when inverting as claimed).
As a final note, the applicant discloses that the tractor “may be sufficiently soft and flexible (e.g. having a low collapse strength) so as to easily roll and fold over the distal aperture of the elongate inversion support” (see paragraph [0060]). Lund-Clausen teaches the tractor is sufficiently soft and flexible so as to easily roll and fold over the distal aperture of the inversion support (for example, see Figures 1-3) and since the applicant places no criticality on the range of “less than 200g of force,” the claimed device is not patentably distinct from Lund-Clausen. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “clot engaging member” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 1-7, 9-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lund-Clausen et al. (US Pub. No. 2015/0005781) and Eckhouse et al. (US Pub. No. 2012/0165859).
Regarding claim 1, Lund-Clausen discloses a mechanical thrombectomy system for removing a clot from within a vessel (for example, see Figures 1-4) comprising an elongate inversion support catheter (12 or 32) having a distal end portion and a distal opening (at 12d; for example, see Figures 1-4), a tractor (14 or 34) comprising a flexible tube (for example, see Figures 1, 3, and 4 illustrating 14 or 34 as a tube surrounding the outside of the catheter which is also a tube and/or also as a tube when not surrounding the catheter, and further paragraph 40 describing 14 being flexible) that extends distally in an un-inverted configuration within the catheter (for example, see Figures 1 and 4), inverts over the distal opening (at 12d) of the catheter and extends proximally in an inverted configuration along the distal end portion of the catheter (for example, see Figures 1 and 4), wherein the tractor (14 or 34) is configured to invert by rolling over the distal opening of the catheter when a first end of the tractor is pulled proximally within the catheter (pulled via 20 or 40; for example, see paragraph 42 and Figures 1-3), and wherein the tractor (14 or 34) is sufficiently soft such that, without support from the catheter, the tractor collapses radially under an axial compression of less than 200g of force when inverting (for example, see Figures 1 and 4 illustrating portion 16 or 36 collapsing radially under 0g axial compression, in other words when not pulled proximally, thus is sufficiently soft to collapse radially under an axial compression of less than 200g of force when inverting as claimed), and a puller (20 or 40) connected to the first end of the tractor (at 16 or 36) and extending proximally through the catheter (for example, see Figures 1-4). Lund-Clausen fails to disclose the puller having a lumen, wherein a distal opening of the puller lumen is in communication with a lumen of the tractor within the catheter, an elongate manipulator slidably disposed in the puller lumen, and a clot engaging member disposed on a distal end of the elongate manipulator. 
Eckhouse also discloses a mechanical thrombectomy system for removing a clot from within a vessel (100; for example, see Figures 1A-2) comprising a puller (114) connected to a first end of a tractor (104). Eckhouse teaches the puller (114) having a lumen, wherein a distal opening of the puller lumen is in communication with a lumen of the tractor (for example, see Figures 1A-2, 6A-6B, 7A-7B), an elongate manipulator (116) slidably disposed in the puller lumen (for example, see Figures 1A-2, 6A-6B, 7A-7B), and a clot engaging member (102; this element is interpreted under 112(f) as a coil, snare, basket, or a frame, see [0017] of the instant specification and equivalents thereof, wherein 102 of Eckhouse is a coil) disposed on a distal end of the elongate manipulator (for example, see Figures 1A-2). Thus, the manner of enhancing a particular device (providing the puller and tractor with lumens in communication with each other and an elongate manipulator having a clot engaging member disposed on a distal end thereof slidably disposed in the puller lumen) was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvements in Eckhouse. Accordingly, one of ordinary skill in the art would have been capable of applying this known “improvement” technique in the same manner to the prior art of Lund-Clausen and the results would have been predictable to one of ordinary skill in the art, namely, one of ordinary skill in the art would have readily recognized that providing Lund-Clausen’s puller with a lumen and tractor with a lumen such that a distal opening of the puller lumen is in communication with the lumen of the tractor within the catheter, as well as the addition of an elongate manipulator slidably disposed in the puller lumen and a clot engaging member disposed on a distal end of the elongate manipulator would allow for direct clot engagement, thus enhancing clot removal from blood vessels. 
Regarding claim 2, Lund-Clausen as modified by Eckhouse discloses the clot engaging member (102) is an expandable clot engaging member (102 of Eckhouse is an expandable coil; for example, see Figures 1B, 6B, 7B and paragraph 38).
Regarding claim 3, Lund-Clausen as modified by Eckhouse discloses the clot engaging member (102) comprises one or more of a coil, a snare, a basket, and a frame (102 of Eckhouse is a coil; for example, see Figures 1A-2).
Regarding claim 4, Lund-Clausen as modified by Eckhouse discloses the tractor (14 or 34) is biased to expand to a diameter that is greater than an inner diameter of the distal end portion of the catheter (12 or 32) when the tractor is in the un-inverted configuration (for example, see Figure 3).
Regarding claim 5, Lund-Clausen as modified by Eckhouse discloses the elongate manipulator (116) may comprises any shape and/or configuration so long as it rotates and advances the clot engaging member (102; for example, see paragraphs 33-34). It appears that the device of Lund-Clausen as modified by Eckhouse would operate equally well with the claimed hypotube configuration since such a configuration would enable the user to manipulate it to rotate and advance the clot engagement member. Further, applicant has not disclosed that a hypotube solves any stated problem or is for any particular purpose, and instead discloses the elongate manipulator “may” be a wire, tube (e.g., hypotube), rod, etc. (specification pp [0017]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the elongate manipulator as a hypotube because Eckhouse discloses hypotubes are well known constructions in the art (for example, see paragraph 53) and it appears to be an arbitrary design consideration which fails to patentably distinguish over Lund-Clausen as modified by Eckhouse.
Regarding claim 6, Lund-Clausen as modified by Eckhouse discloses the tractor (14 or 34) comprises one or more of a braided material, a knitted material, and a woven material (braided material; for example, see paragraphs 19 and 40).
Regarding claim 7, Lund-Clausen as modified by Eckhouse discloses the tractor (14 or 34) comprises steel, polyester, nylon, expanded Polytetrafluoroethylene (ePTFE), Nitinol, or a fabric (steel or Nitinol; for example, see paragraph 13).
Regarding claim 9, Lund-Clausen as modified by Eckhouse discloses the distal opening of the catheter (12 or 32) has a rounded lip profile (the distal opening is tubular since the catheter is a tube, and thus is considered to be a rounded lip profile as claimed).
Regarding claim 10, Lund-Clausen as modified by Eckhouse fails to discloses the tractor comprises one or more coatings from the group consisting of a lubricious coating, a metal coating, a heparin coating, an adhesive coating, and a drug coating. However, Eckhouse further teaches the tractor (104) comprises one or more coatings, such as an anesthetic and/or a lubricant, to aid in the deployment of the tractor and clot engagement engaging member and/or aid in the movement of the clot engaging member within the tractor (for example, see paragraph 52). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Lund-Clausen’s tractor with one or more coatings from the group consisting of a lubricious coating, a metal coating, a heparin coating, an adhesive coating, and a drug coating as taught by Eckhouse. Doing so would aid in the deployment of the tractor and clot engaging member and/or aid in the movement of the clot engaging member within the tractor.
Regarding claim 11, Lund-Clausen as modified by Eckhouse discloses a releasable attachment (30) disposed between the tractor and an outer surface of the distal end portion of the catheter (for example, see Figure 4), wherein the releasable attachment (30) is configured to release when the tractor is pulled with a force that is greater than a predetermined force threshold (wherein elements 30 are disclosed as ties around the tractor configured to release, for example see paragraph 48, thus are configured to release if the tractor is pulled with a force that is greater than a predetermined force threshold that would break or sever the ties).
Regarding claim 12, Lund-Clausen as modified by Eckhouse discloses further comprising a sleeve (10) extending over the respective catheter distal end portion and tractor (for example, see Figure 1).
Regarding claim 13, Lund-Clausen as modified by Eckhouse discloses the tractor (14 or 34) has a length between 10 to 200 mm long, which equates to 1 cm to 20 cm (for example, see paragraph 42). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the length of Lund-Clausen’s tractor from between 1 cm to 20 cm to between 3 cm and 50 cm as claimed since applicant appears to have placed no criticality on the claimed range (see pp. [0020] indicating the length “may” be any appropriate length, e.g., within the claimed range) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 14, Lund-Clausen discloses a mechanical thrombectomy system for removing a clot from within a vessel (for example, see Figures 1-4) comprising an elongate inversion support catheter (12 or 32) having a distal end portion and a distal opening (at 12d), - 30 of 33 -Attorney Docket No. GWM-02 US4 CON1a tractor (14 or 34) comprising a flexible tube (for example, see Figures 1, 3, and 4 illustrating 14 or 34 as a tube surrounding the outside of the catheter which is also a tube and/or also as a tube when not surrounding the catheter, and further paragraph 40 describing 14 being flexible) that extends distally in an un-inverted configuration within the catheter (for example, see Figures 1 and 4), inverts over the distal opening of the catheter and extends proximally in an inverted configuration along the distal end portion of the catheter (for example, see Figures 1 and 4), wherein the tractor (14 or 34) is configured to invert by rolling over the distal opening of the catheter when a first end of the tractor is pulled proximally within the catheter (pulled via 20 or 40; for example, see paragraph 42 and Figures 1-3), the tractor (14 or 34) is sufficiently soft such that, without support from the catheter, the tractor collapses radially under an axial compression of less than 200g of force when inverting (for example, see Figures 1 and 4 illustrating portion 16 or 36 collapsing radially under 0g axial compression, in other words when not pulled proximally, thus is sufficiently soft to collapse radially under an axial compression of less than 200g of force when inverting as claimed), and the tractor (14 or 34) is biased to expand to a diameter that is greater than an inner diameter of the distal end portion of the catheter (12 or 32) when the tractor (14 or 34) is in the un-inverted configuration (for example, see Figure 3), and a puller (20 or 40) connected to the first end of the tractor (at 16 or 36) and extending proximally through the catheter (for example, see Figures 1-4). Lund-Clausen fails to disclose the puller having a lumen, wherein a distal opening of the puller lumen is in communication with a lumen of the tractor within the catheter, an elongate manipulator slidably disposed in the puller lumen, such that a distal end of the elongate manipulator may be extended through the distal opening of the puller lumen and tractor lumen, respectively, and out the distal opening of the catheter, and an expandable clot engaging member disposed on the distal end of the elongate manipulator, wherein the expandable clot engaging member comprises one or more of a coil, a snare, a basket, and a frame. 
Eckhouse also discloses a mechanical thrombectomy system for removing a clot from within a vessel (100; for example, see Figures 1A-2) comprising a puller (114) connected to a first end of a tractor (104). Eckhouse teaches the puller (114) having a lumen, wherein a distal opening of the puller lumen is in communication with a lumen of the tractor (for example, see Figures 1A-2, 6A-6B, 7A-7B), an elongate manipulator (116) slidably disposed in the puller lumen (for example, see Figures 1A-2, 6A-6B, 7A-7B), such that a distal end of the elongate manipulator may be extended through the distal opening of the puller lumen and tractor lumen, respectively (for example, by moving 116 distally), and an expandable clot engaging member (expandable coil 102) disposed on a distal end of the elongate manipulator (for example, see Figures 1A-2), wherein the expandable clot engaging member comprises one or more of a coil, a snare, a basket, and a frame (102 is a coil; for example, see Figures 1A-2). Thus, the manner of enhancing a particular device (providing the puller and tractor with lumens in communication with each other, and an elongate manipulator having an expandable clot engaging member disposed on a distal end thereof slidably disposed in the puller lumen, such that a distal end of the elongate manipulator may be extended through the distal opening of the puller lumen and tractor lumen, respectively) was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvements in Eckhouse. Accordingly, one of ordinary skill in the art would have been capable of applying this known “improvement” technique in the same manner to the prior art of Lund-Clausen and the results would have been predictable to one of ordinary skill in the art, namely, one of ordinary skill in the art would have readily recognized that providing Lund-Clausen’s puller with a lumen and tractor with a lumen such that a distal opening of the puller lumen is in communication with the lumen of the tractor within the catheter, as well as the addition of an elongate manipulator slidably disposed in the puller lumen, such that a distal end of the elongate manipulator may be extended through the distal opening of the puller lumen and tractor lumen, respectively, and out the distal opening of the catheter, and an expandable clot engaging member comprising one or more of a coil, a snare, a basket, and a frame disposed on a distal end of the elongate manipulator would allow for direct clot engagement, thus enhancing clot removal from blood vessels. 
Regarding claim 15, Lund-Clausen as modified by Eckhouse discloses the tractor comprises one or more of a braided material, a knitted material, and a woven material (braided material; for example, see paragraphs 19 and 40).
Regarding claim 16, Lund-Clausen as modified by Eckhouse discloses the tractor comprises steel, polyester, nylon, expanded Polytetrafluoroethylene (ePTFE), Nitinol, or a fabric (steel or Nitinol; for example, see paragraph 13).
Regarding claim 18, Lund-Clausen as modified by Eckhouse fails to discloses the tractor comprises one or more coatings from the group consisting of a lubricious coating, a metal coating, a heparin coating, an adhesive coating, and a drug coating. However, Eckhouse further teaches the tractor (104) comprises one or more coatings, such as an anesthetic and/or a lubricant, to aid in the deployment of the tractor and clot engagement engaging member and/or aid in the movement of the clot engaging member within the tractor (for example, see paragraph 52). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Lund-Clausen’s tractor comprising one or more coatings from the group consisting of a lubricious coating, a metal coating, a heparin coating, an adhesive coating, and a drug coating as taught by Eckhouse. Doing so would aid in the deployment of the tractor and clot engaging member and/or aid in the movement of the clot engaging member within the tractor.
Regarding claim 19, Lund-Clausen as modified by Eckhouse discloses the tractor (14 or 34) has a length between 10 to 200 mm long, which equates to 1 cm to 20 cm (for example, see paragraph 42). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the length of Lund-Clausen’s tractor from between 1 cm to 20 cm to between 3 cm and 50 cm as claimed since applicant appears to have placed no criticality on the claimed range (see pp. [0020] indicating the length “may” be any appropriate length, e.g., within the claimed range) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 20, Lund-Clausen as modified by Eckhouse discloses a releasable attachment (30) disposed between the tractor and an outer surface of the distal end portion of the catheter (for example, see Figure 4), wherein the releasable attachment (30) is configured to release when the tractor is pulled with a force that is greater than a predetermined force threshold (wherein elements 30 are disclosed as ties around the tractor configured to release, for example see paragraph 48, thus are configured to release if the tractor is pulled with a force that is greater than a predetermined force threshold that would break or sever the ties)
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lund-Clausen et al. and Eckhouse et al. as applied to claims 1 and 14 above, and further in view of Elgaard et al. (US Pub. No. 2016/0206371).
Regarding claim 17, Lund-Clausen as modified by Eckhouse further discloses the distal end opening of the catheter (12 or 32) has a rounded lip profile (the distal opening is tubular since the catheter is a tube, and thus is considered to be a rounded lip profile as claimed) 
With further respect to claims 8 and 17, Lund-Clausen as modified by Eckhouse fails to disclose a material hardness of the catheter decreases distally along the distal end portion of the catheter, wherein the distal opening of the catheter has a material hardness that is greater than a material hardness of a region of the catheter that is immediately proximal to the distal end portion. Elgaard also discloses a catheter (30). Elgaard teaches a material hardness of the catheter decreases distally along the distal end portion of the catheter, wherein the distal opening of the catheter has a material hardness that is greater than a material hardness of a region of the catheter that is immediately proximal to the distal end portion (catheter with a distal tip of a harder material than the rest of the catheter and a softer portion close to the distal tip yields a catheter with a material hardness that decreases distally until the distal tip such that the distal opening of the catheter has a material hardness that is greater than a material hardness of a region of the catheter that is immediately proximal to the distal end portion) in order to improve pushability of the distal tip and trackability close to the distal tip of the catheter (for example, see paragraph 55). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Lund-Clausen’s catheter having a material hardness that decreases distally along the distal end portion of the catheter, wherein the distal opening of the catheter has a material hardness that is greater than a material hardness of a region of the catheter that is immediately proximal to the distal end portion as taught by Elgaard. Doing so would improve pushability of the distal tip and trackability close to the distal tip of the catheter.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record 04/11/2022 and not relied upon is considered pertinent to applicant's disclosure:
	Martin et al. (US Pub. No. 2013/0317589) discloses a mechanical thrombectomy system (100; for example, see Figures 3A-3C) comprising a tractor (300), an elongate manipulator (202), and a clot engaging member (stent/frame 200).
	Walish et al. (US Pub. No. 2016/0256179) discloses a mechanical thrombectomy system (100; for example, see Figures 2A-2C) comprising an elongate support catheter (112), a tractor (114), an elongate manipulator (24), and a clot engaging member (basket 16).
	Bonneau et al. (US Pub. No. 2016/0242799) discloses a mechanical thrombectomy system (10; for example, see Figures 3A-5F) comprising an elongate support catheter (16), a tractor (24), a puller (42), an elongate manipulator (46), and a clot engaging member (basket 20).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062. The examiner can normally be reached M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        July 18, 2022